Citation Nr: 1430416	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  12-00 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for residuals of a right hip dislocation, to include a total right hip replacement.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

In September 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated to April 2013, which were considered by the agency of original jurisdiction (AOJ) in the June 2013 supplemental statement of the case, and the September 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the Veteran contended at his September 2013 Board hearing that he retired due, in part, to right leg pain and that he was unable to be a truck driver due to his right hip disability.  Additionally, an April 2011 VA examiner indicated that such service-connected disability had significant effects on his usual occupation and that the Veteran retired, in part, due to right hip pain.  Furthermore, a May 2013 VA examiner found that the Veteran's such disability impacted his ability to work.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, it has been listed on the first page of this decision.

In June 2013, the Veteran submitted an application to reopen a claim of entitlement to service connection for a left leg disorder as secondary to his service-connected right hip disability; however, such issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the portion of the appeal period prior to April 28, 2011, the Veteran's service-connected residuals of a right hip dislocation, to include a total right hip replacement, was not productive of moderately severe residuals of weakness, pain, or limitation of motion; other residuals indicative of a moderately severe disability; or more severe residuals more nearly approximating markedly severe residuals or requiring crutches.

2.  For the portion of the appeal period beginning on April 28, 2011, the Veteran's service-connected residuals of a right hip dislocation, to include a total right hip replacement, is productive of no more than moderately severe residuals of weakness, pain, and limitation of motion as well as a vibratory sensation, numbness after sitting, and atrophy, without more severe residuals more nearly approximating markedly severe residuals or requiring crutches.

CONCLUSIONS OF LAW

1.  For the portion of the appeal period prior to April 28, 2011, the criteria for an initial rating in excess of 30 percent for residuals of a right hip dislocation, to include a total right hip replacement, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2013).

2.  For the portion of the appeal period beginning on April 28, 2011, the criteria for an initial 50 percent rating, but no higher, for residuals of a right hip dislocation, to include a total right hip replacement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in March 2008, sent prior to the January 2011 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for a right hip disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Moreover, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his right hip disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for a right hip disability was granted by a Board decision in December 2010.  The RO effectuated such grant of service connection and  assigned an initial 30 percent rating in the January 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in August 2008, April 2011, and May 2013 in conjunction with the right hip disability claim on appeal.  The Board finds that the examinations are adequate in order to evaluate the current severity of the Veteran's right hip disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran provided relevant testimony during the hearing before the undersigned in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran described his current symptoms and the impact of his right hip disability on his activities of daily living and employment.  Moreover, he confirmed that his current treatment was through the VA and Dr. Pomoroy, and records from both treatment providers are of record.  Furthermore, the Veteran's testimony did not reveal an increase in the severity of his right hip disability since his most recent VA examination in May 2013.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Accordingly, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his initial rating claim.

II.  Analysis

In this case, the Veteran claims that a higher initial rating is warranted for his right hip disability.  He was assigned an initial 30 percent disability rating, effective March 4, 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of the award of service connection for the Veteran's right hip disability is March 4, 2008.  As discussed below, the Board has determined that staged ratings are appropriate in this case. 

The Veteran's hip disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5054, which pertains to the evaluation of hip replacement (prosthesis), which is defined as the prosthetic replacement of the head of the femur or of the acetabulum.  Such provides for a 100 percent rating for one year following the implantation of the prosthesis.  As the Veteran underwent a hip replacement in 2003, approximately five years prior to the effective date of service connection in 2008, such provision is not for application.  Diagnostic Code 5054 further provides that a 90 percent rating is warranted following implantation if there is painful motion or weakness requiring the use of crutches.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 30 percent rating is the minimum rating following a hip replacement.

The terms "markedly severe" and "moderately severe" as used under Diagnostic Code 5054 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula to determine when symptomatology is "markedly severe" or "moderately severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

A.  Period prior to April 28, 2011

The Veteran was afforded an August 2008 VA examination in connection with his claim for service connection for a right hip disability.  The examiner noted that the Veteran's right hip was totally replaced in 2003 by a private physician.  The Veteran experienced mild aches and certain range of motions bothered him.  He reported that he experienced constant pain and that his pain would range from 1 out of 10 to 7 out of 10 each day.  He reported that he quit playing sports because of his right hip problems.  The examiner noted that there was no muscle wasting.  Range of motion testing revealed extension from 0 to 30 degrees with no pain, adduction from 0 to 25 degrees with no pain, abduction from 0 to 45 degrees with no pain, external rotation from 0 to 60 degrees with pain starting at 40 through 60, and internal rotation from 0 to 40 degrees with pain at 40 degrees.  There was no facial grimacing and no guarding.  The Veteran's range of motion was the same after repetitive motion testing.  The examiner found no weakness, inconsistency, or fatigability in the right leg.

Private treatment records dated in November 2010 indicate that the Veteran denied experiencing any pain, numbness, weakness, or instability.  

The record reflects that, for the period prior to April 28, 2011, the Veteran's right hip disability did not result in moderately severe residuals of weakness, pain, or limitation of motion; other residuals indicative of a moderately severe disability; or more severe residuals more nearly approximating markedly severe residuals or requiring crutches.  In this regard, the August 2008 VA examination revealed no weakness or fatigability in the right leg.  Furthermore, the Veteran reported only mild aches, which does not rise to the level of "moderately severe" pain contemplated by a 50 percent disability rating.  While the Veteran reported some pain on range of motion testing, there was no grimacing or guarding, and the Veteran did not have any limitation of motion before or after repetitive motion testing.

Thus, the Board finds that, for the period prior to April 28, 2011, the Veteran's right hip disability did not meet or more nearly approximate the criteria of moderately severe residuals contemplated by the next higher rating of 50 percent under Diagnostic Code 5054.  There is also no basis for a higher rating under other applicable diagnostic codes.  In this regard, the evidence of record does not show that the Veteran has ankylosis, a flail joint, or an impairment of the femur.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.  The Board further finds that the Veteran's current 30 percent rating under Diagnostic Code 5054 is consistent with the schedular criteria for evaluating hip motion.  For example, Diagnostic Code 5251 (limitation of extension) provides for a maximum rating of 10 percent when extension is limited to 5 degrees, while Diagnostic Code 5253 (limitation of rotation and abduction) provides a maximum rating of 20 percent when abduction is lost beyond 10 degrees.  38 C.F.R. § 4.71a. As such, the Veteran would be entitled to, at most, a 10 percent rating under these codes.  

The Board is also mindful of the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca-regarding functional loss due to pain, weakness, and other factors-but further finds that no higher rating is assignable under these provisions for the right hip disability.  The evidence reflects that the Veteran's right hip disability does not result in additional functional loss.  Specifically, the August 2008 examiner found that there was no weakness, inconsistency, or fatigability in the right leg.  In addition, there was no limitation of motion as a result of painful movement.  Furthermore, November 2010 treatment records show that the Veteran denied any pain, numbness, weakness, or instability.  Therefore, the Veteran is not entitled to an initial rating in excess of 30 percent for his right hip disability for the period prior to April 28, 2011.

B.  Period beginning April 28, 2011

The Veteran was afforded a VA joints examination on April 28, 2011.  The examiner noted that the Veteran had mild weakness in the right hip flexor.  Range of motion tests for the hip revealed flexion to 87 degrees, extension to 15 degrees, and abduction to 49 degrees.  The Veteran could cross his right leg over his left leg and could toe out greater than 15 degrees.  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  The examiner noted that the Veteran could hold his right leg straight and abduct it out 45 degrees over the edge of the exam table without support, which requires at least a normal amount of strength in the hip.  The examiner noted that there were significant effects on the Veteran's usual occupation.  The disability's impact on occupational activities included decreased mobility, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  The examiner found only mild pain and limitation of motion and no significant weakness in the muscles of the hip.

January 2012 private treatment records indicate that the Veteran did not have any problems with his hip.  He reported that he could walk an unlimited distance and that he works every day.  He had flexion to 100 degrees, full extension, abduction was 50 degrees, adduction was 30 degrees, external rotation was 40 degrees, and internal rotation was 20 degrees.  Private treatment records dated in February 2012 indicate that the Veteran experienced weakness and instability in his right hip, and he reported that he walks with a limp.  Range of motion tests revealed extension was 0 degrees, flexion was 95 degrees, abduction was 40 degrees, external rotation was 30 degrees, and internal rotation was 0 degrees.  In September 2012, the Veteran complained of a dull ache in his right hip.  

The Veteran was afforded another VA examination in May 2013.  The examiner noted that the Veteran reported experiencing flare-ups with cold weather and over-activity.  Range of motion testing of the right hip revealed that flexion ended at 115 degrees and extension ended at greater than 5 degrees.  Abduction was lost beyond 10 degrees, but adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that he could not toe-out more than 15 degrees.  After repetitive use, the Veteran's flexion ended at 115 degrees and his extension ended at 0 degrees.  There were no changes in abduction, adduction, or rotation after repetitive use.  The examiner noted that after repetitive use, the Veteran had less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran had localized tenderness or pain to palpation for the joints/soft tissue of his right hip.  He had normal strength in flexion, abduction, and extension of the hip.  There was no evidence of ankylosis.  The examiner also noted that the Veteran's right leg was 1 centimeter shorter than his left leg.  As to the severity of the residuals of the Veteran's total right hip replacement, the examiner noted that the Veteran had intermediate degrees of residual weakness, pain and/or limitation of motion.  He also exhibited atrophy of the thigh muscle due to his hip surgery.  The Veteran did not use any assistive device as a normal mode of locomotion.  As to the functional impact, the examiner noted that the Veteran's hip condition impacts his ability to work.

At his September 2013 Board hearing, the Veteran testified that his right hip disability results in pain, weakness, a vibratory sensation, numbness after sitting, and atrophy.

The Board finds that as of April 28, 2011, the Veteran's right hip disability more nearly approximates a 50 percent disability rating under Diagnostic Code 5054, which contemplates moderately severe residuals of weakness, pain, or limitation of motion.  Additionally, the April 2011 VA examiner noted that the Veteran's right hip disability had significant effects on the Veteran's usual occupation.  Although the examiner noted only mild pain and limitation of motion and no significant weakness in the muscles of the hip, he also stated that the disability's impact on occupational activities included decreased mobility, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  Furthermore, the Veteran testified as to symptoms consistent with moderately severe residuals of a hip replacement, to include pain, weakness, a vibratory sensation, numbness after sitting, and atrophy.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that his right hip disability resulted in moderately severe residuals of weakness, pain, or limitation of motion as of April 28, 2011.  

The Board notes that the Veteran's symptomatology has remained stable since this date.  Although January 2012 private treatment records indicate that the Veteran reported no problems with his hip, records dated in February 2012 show that he experienced weakness and instability and reported walking with a limp.  Further, the May 2013 VA examiner noted that the Veteran had intermediate degrees of residual weakness, pain and/or limitation of motion.

A rating in excess of 50 percent is not warranted as such a rating requires markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis, or requires crutches, which has not been shown at any time since April 28, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  The Board has also considered other applicable diagnostic codes but finds that there is no basis for a higher rating.  In this regard, the evidence of record does not show that the Veteran has ankylosis, a flail joint, or an impairment of the femur.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.

The Board also finds no basis to award a rating greater than 50 percent based upon functional loss due to pain, weakness, fatigability, incoordination, or other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  Moreover, the Veteran has not contended that his disability approximates a rating higher than 50 percent.  In this regard, the Veteran has specifically stated that he is only seeking a 50 percent disability rating.  See September 2013 Board Hearing Transcript, at 3.

C.  Other Considerations

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right hip disability; however, the Board finds that his symptomatology has been stable throughout both periods of the appeal. Therefore, assigning additional staged ratings for such disability is not warranted.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his right hip disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports were considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected right hip disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his right hip disability.   

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right hip disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, his assigned 30 percent and 50 percent ratings for the appeal period fully contemplate all of the residuals associated with his right hip replacement, as addressed under Diagnostic Code 5054.  There are no additional symptoms of his right hip disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right hip disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In sum, while the Board finds that an initial 50 percent rating for the Veteran's right hip disability is warranted as of April 28, 2011, the preponderance of the evidence is against an initial rating in excess of 30 percent for the period prior to April 28, 2011, and in excess of 50 percent thereafter. Therefore, the benefit of the doubt doctrine is not applicable and entitlement to higher initial ratings must be denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 , 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

For the appeal period to April 28, 2011, an initial rating in excess of 30 percent for residuals of a right hip dislocation, to include a total right hip replacement, is denied.

As of April 28, 2011, an initial rating of 50 percent, but no higher, for residuals of a right hip dislocation, to include a total right hip replacement, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  In this regard, the Veteran contended at his September 2013 Board hearing that he retired due, in part, to right leg pain and that he was unable to be a truck driver due to his right hip disability.  Additionally, an April 2011 VA examiner indicated that such service-connected disability had significant effects on his usual occupation and that the Veteran retired, in part, due to right hip pain.  Furthermore, a May 2013 VA examiner found that the Veteran's such disability impacted his ability to work.  In this regard, the May 2013 VA examiner noted that the Veteran's right hip disability impacts his ability to work.  Furthermore, an August 2011 VA examination report indicates that the Veteran retired early due to his right hip disability.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Additionally, an opinion regarding the impact the Veteran's service-connected right hip disability has on his employability should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

In this regard, the Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).    

Additionally, the Board notes that the Veteran's TDIU claim is inextricably intertwined with the referred application to reopen his claim of entitlement to service connection for a left leg disorder.  Therefore, readjudication of the TDIU claim should be deferred pending the adjudication of the latter claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Thereafter, the claims file should be forwarded to an appropriate medical professional to offer an opinion regarding the impact the Veteran's service-connected right hip disability has on his employability.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  In this regard, the Veteran is service-connected for residuals of a right hip dislocation, to include a total right hip replacement, evaluated as 30 percent disabling prior to April 28, 2011, and as 50 percent disabling thereafter; and scars of the right hip, evaluated as noncompensably disabling.

Following a review of the record, the examiner should identify the functional impairment and limitations associated with the Veteran's right hip disability in regard to employment, to include as a truck driver.  Thereafter, he should offer an opinion as to the impact the Veteran's service-connected right hip disability has on his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions offered should be accompanied by a rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, and adjudicating the referred application to reopen the Veteran's claim of entitlement to service connection for a left leg disorder, his claim for a TDIU should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


